Citation Nr: 1608410	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  06-09 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, type II, including as due to herbicide exposure and/or posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for peripheral neuropathy, bilateral hands, claimed as secondary to herbicide exposure and/or diabetes mellitus, type II. 


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esq.


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1967 to May 1968.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from
November 2004 and June 2005 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied service connection for peripheral neuropathy and diabetes mellitus, type II, respectively. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 
38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran's claim has been adjudicated based on his assertion that his diabetes mellitus, type II, is related to Agent Orange exposure.  However, the Veteran has also asserted that his diabetes mellitus, type II, may be secondary to his service-connected PTSD.  See May 2011 Appellate Brief.  The record shows that a December 2008 Board Decision granted service connection for PTSD.  This secondary service connection theory of entitlement must also be considered and addressed on remand.  See Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006) (holding that multiple theories constitute the same claim if they "pertain to the same benefit for the same disability").

Furthermore, there is no competent medical evidence of record to support the Veteran's assertion that his diabetes mellitus, type II, is secondary to his PTSD.  While the Veteran is competent to testify to symptoms of a particular condition, the Veteran is generally not competent to diagnose the cause of his particular medical condition.  See Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007).  In support of his assertion, the Veteran submitted an article entitled "Posttraumatic Stress Disorder and Physical Illness: Results from Clinical and Epidemiologic Studies" for the assertion that there is a positive link between those who suffer from PTSD and the development of insulin-dependent diabetes.  See May 2011Appellate Brief.  Of note, medical treatise evidence can, in some circumstances, constitute competent medical evidence.  Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1).  However, while the article submitted by the Veteran addresses the relationship between PTSD and diabetes mellitus, type II, it does not contain any information or analysis specific to the Veteran's case.  As such, the article evidence submitted by the Veteran is of limited probative value.  The Board finds, however, that the Veteran's assertion and the article are sufficient to trigger VA's duty to obtain a medical opinion to address any link between his claimed disability and service-connected disability.  See 38 C.F.R. § 3.159(c)(4) (providing that an examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of a disability; and (B) establishes that the Veteran suffered an event, injury, or disease in service; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service, but the record does not contain sufficient medical evidence for the Secretary to make a decision on the claim).  

With respect to the remaining issue on appeal, entitlement to service connection for peripheral neuropathy of the bilateral hands, the Board considers the issue to be inextricably intertwined with the Veteran's claim of entitlement to service connection for diabetes mellitus, type II.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991).  Accordingly, the Board finds that consideration of the Veteran's claim of entitlement to service connection for peripheral neuropathy must be deferred until the claim for diabetes mellitus, type II, secondary to service-connected PTSD is adjudicated.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (Where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together); see also Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a 'significant impact' on a veteran's claim for the second issue). 

Accordingly, the case is REMANDED for the following actions:

1. Arrange for the Veteran's file to be reviewed by an appropriate examiner (M.D.) for an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's diabetes mellitus, type II, is caused by OR aggravated (i.e., permanently worsened beyond the natural progress of the disorder) by his service-connected PTSD.  If aggravation is found, then the examiner should quantify the degree of such aggravation, if possible.  In so opining, the examiner must consider and discuss the article "Posttraumatic Stress Disorder and Physical Illness: Results from Clinical and Epidemiologic Studies" by Joseph A. Boscarino, Ph.D., MPH (attached to a letter submitted by the Veteran's representative in May 2011). 

A fully articulated medical rationale for the opinion expressed must be set forth in the medical report.  The examiner should cite to the medical and lay evidence of record, and discuss the particulars of this Veteran's medical history and the relevant medical sciences that apply to this case, including the use of any medical literature, which may reasonably explain the medical guidance in the study of this case.

If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated, and the examiner must explain why the opinion sought cannot be offered without resort to mere speculation.  

2. After completing the action necessary to comply with the requests of this remand, adjudicate the claims of entitlement to service connection for diabetes mellitus, type II, secondary to herbicide exposure and/or PTSD and service connection for peripheral neuropathy, bilateral hands, secondary to herbicide exposure and/or diabetes mellitus, type II.  If any benefit sought remains denied, issue a supplemental statement of the case (SSOC) and provide the Veteran with the requisite period of time to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


